REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Shareholders and Board of Directors of Summit Mutual Funds, Inc.: In planning and performing our audit of the financial statements of Summit Mutual Funds, Inc. – Apex Series (the “Funds”), including the Nasdaq-100 Index Fund, Everest Fund, Bond Fund,Short-term Government Fund, High Yield Bond Fund, Money Market Fund and Large Cap Growth Fund, as of and for the year ended September 30, 2008,in accordance with the standards of the Public
